UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2024


MARTIN WERNER,

                    Plaintiff - Appellant,

             v.

DONALD J. TRUMP, U.S. President; ELISABETH DEVOS, U.S. Education
Secretary; REX TILLERSON, U.S. Secretary of State; JAMES RISCH, U.S.
Senator; MARK R. WARNER, U.S. Senator; ELIZABETH WARREN, U.S.
Senator; RICHARD BLUMENTHAL, U.S. Senator; U.S. EXECUTIVE
BRANCH; U. S. LEGISLATURE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:17-cv-00396-RGD-RJK)


Submitted: November 16, 2017                                Decided: November 20, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martin Werner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Martin Werner appeals the district court’s order dismissing his civil action

pursuant to 28 U.S.C. § 1915(e)(2) (2012). We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Werner v. Trump, No. 2:17-cv-00396-

RGD-RJK (E.D. Va. filed July 31, 2017 & entered Aug. 1, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2